People v Nunez (2018 NY Slip Op 07833)





People v Nunez


2018 NY Slip Op 07833


Decided on November 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2018

Acosta, P.J., Friedman, Manzanet-Daniels, Webber, Singh, JJ.


7632 SCI 8378C/10

[*1]The People of the State of New York,	 Respondent,
vFrancisco Nunez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Amy Donner and Justine Luongo of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Waleska Suero Garcia of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered April 26, 2012, convicting defendant, after a nonjury trial, of disorderly conduct and harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2018
CLERK